EXHIBIT 10.1






EXECUTION VERSION




THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
(this "Amendment"), dated as of September 25, 2019, is by and among CRAFT BREW
ALLIANCE, INC., a Washington corporation (the "Borrower"), the Guarantors party
hereto, and BANK OF AMERICA, N.A., as lender (in such capacity, the "Lender").
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.


WITNESSETH


WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the "Guarantors"), and the Lender are parties to that certain Amended
and Restated Credit Agreement, dated as of November 30, 2015 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
"Credit Agreement");


WHEREAS, the Loan Parties have requested that the Lender amend certain
provisions of the Credit Agreement; and


WHEREAS, the Lender is willing to make such amendments to the Credit Agreement
in accordance with and subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS


1.1    New Defined Terms. The following defined terms are hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:


"Consolidated Net Funded Indebtedness" means, as of any date of determination
for the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a)
all Consolidated Funded Indebtedness as of such date minus (b) Qualified Cash
and Cash Equivalents of the Borrower and its Subsidiaries then on hand in amount
not to exceed $10,000,000.


"Qualified Cash and Cash Equivalents" means, as to any Person, as of any date of
determination, the aggregate amount of Unrestricted cash and Cash Equivalents
held by such Person and its Subsidiaries in domestic deposit accounts or
securities accounts maintained with the Lender under, or otherwise covered by a
control agreement pursuant to, this Agreement. For purposes hereof,
"Unrestricted" means, when referring to cash and Cash Equivalents of any Person,
that such cash and Cash Equivalents (a) do not appear, or would not be required
to appear, as "restricted" on the financial statements of such Person and its
Subsidiaries (unless related to the Loan Documents or the Liens created
thereunder), (b) are not subject to a Lien in favor of any Person other than the
Lender under the Loan Documents or (c) are not otherwise unavailable to such
Person or its Subsidiaries.


1.2    Amendment to Definition of Consolidated Leverage Ratio. The definition of
"Consolidated Leverage Ratio" set forth in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


"Consolidated Leverage Ratio" means, as of any date of determination, the ratio
of (a) Consolidated Net Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.









--------------------------------------------------------------------------------

EXHIBIT 10.1




ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the "Amendment Effective Date") upon satisfaction of
the following conditions (in each case, in form and substance reasonably
acceptable to the Lender):


(a)Executed Amendment. The Lender shall have received a copy of this Amendment
duly executed by each of the Loan Parties and the Lender.


(b)Fees and Expenses. The Lender shall have received from the Borrower other
fees and expenses that are payable in connection with the consummation of the
transactions contemplated hereby and Lender's legal counsel shall have received
from the Borrower payment of all outstanding fees and expenses previously
incurred and all fees and expenses incurred in connection with this Amendment.


(c)Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.


(d)Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Lender and its counsel.


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement and the other Loan Documents
are hereby ratified and confirmed, including the Liens granted thereunder, and
shall remain in full force and effect according to its terms.


3.2    Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants as follows:
(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.


(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person's legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors' rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)The representations and warranties of the Borrower and each other Loan Party
contained in Article II of the Credit Agreement, Article V of the Credit
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall (i)
with respect to representations and warranties that contain a materiality
qualification, be true and correct on and as of the Amendment Effective Date and
(ii) with respect to representations and warranties that do not contain a
materiality qualification, be true and correct in all material respects on and
as of the as of the Amendment Effective Date, and except that the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.0l (a) and (b) of the Credit Agreement,
respectively.


(e)After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.





--------------------------------------------------------------------------------

EXHIBIT 10.1






(f)The Collateral Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Lender, for the benefit of the
Lender, which security interests and Liens are perfected in accordance with the
terms of the Collateral Documents and prior to all Liens other than Permitted
Liens.


(g)Except as specifically provided in this Amendment, the Obligations are not
reduced or modified by this Amendment and are not subject to any offsets,
defenses or counterclaims.


3.3    Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and each other Loan Document to which it is a party and acknowledges
and reaffirms (a) that it is bound by all terms of the Credit Agreement and each
other Loan Document applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.


3.4    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Lender in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable fees and expenses of the
Lender's legal counsel.


3.6    Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Lender, as is necessary to carry out the intent of this
Amendment.


3.7    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


3.9    No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Lender or the Lender's respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OREGON.


3.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.12    Dispute Resolution; Waiver of Jury Trial. The dispute resolution and
waiver of jury trial provisions set forth in Section 9.14 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------


EXHIBIT 10.1




IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.




        
BORROWER:    
 
 
CRAFT BREW ALLIANCE, INC., as the Borrower
By: /s/ Andrew J. Thomas                             
Name:Andrew J. Thomas
Title:Chief Executive Officer





GUARANTORS:    
 
 
KONA BREWERY LLC, as a Guarantor
By:/s/ Andrew J. Thomas                          
Name:Andrew J. Thomas
Title:Manager



 
CRAFT VENTURES, LLC, as a Guarantor
By: Craft Brew Alliance, Inc., its Manager
By:/s/ Andrew J. Thomas                          
Name:Andrew J. Thomas
Title:Chief Executive Officer


WYNWOOD BREWING COMPANY LLC, as a Guarantor
By:/s/ Andrew J. Thomas                          
Name:Andrew J. Thomas
Title:Manager







































Craft Brew Alliance, Inc.
Third Amendment to Amended and Restated Credit Agreement
Signature Page





--------------------------------------------------------------------------------

EXHIBIT 10.1








LENDER:
BANK OF AMERICA, N.A., as Lender


By: /s/ Michael Snook                   
Name: Michael Snook
Title: Senior Vice President

































































































Craft Brew Alliance, Inc.
Third Amendment to Amended and Restated Credit Agreement
Signature Page



